DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Beaudin et al., US 20180226932 A1.
Figs. 3 and 6 of Beaudin et al. discloses a circuit comprising:  an input/output common port (port at node 302a) configured to receive an Rx signal or to output a Tx signal by connecting to an antenna (Atenna), or to output the Tx signal by connecting to a Tx input terminal of a front-end module (not shown but inherently there); an input only port (302b) configured to receive the Rx signal by connecting to an Rx output port of the FEM; a low-noise amplifier (312) configured to form a plurality of Rx paths by connecting to the input/output common port and the input only port respectively, and configured to amplify and output the Rx signal after receiving the Rx signal using the plurality of Rx paths; a power amplifier (308) configured to form a Tx path by connecting to the input/output common port, and configured to apply the Tx signal to the input/output common port using the Tx path; and a plurality of switching devices (306, 314, 316, 302) configured to form the Tx path and the plurality of Rx paths by performing switching between the PA and the LNA and between the input/output common port and the input only port respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Korea.
Advanced Inst Sci & Tech, 10-2014-0093053 in view of Jeong et al., US 20110234321 A1.
Fig. 3 of Korea Advanced Inst Sci & Tech discloses a circuit comprising:  an input/output common port (Node A) configured to receive an Rx signal or to output a Tx signal by connecting to an antenna (ANT), or to output the Tx signal by connecting to a Tx input terminal of a front-end module (not shown but inherently there); an input only port (Node B) configured to receive the Rx signal by connecting to an Rx output port of the FEM; a low-noise amplifier (310) configured to form a plurality of Rx paths by connecting to the input/output common port and the input only port respectively, and configured to amplify and output the Rx signal after receiving the Rx signal using the plurality of Rx paths; a power amplifier (210) configured to 
Although Advanced Inst Sci & Tech does not show an input/output common port, Jeong et al. has such teaching in Figs. 1 and 2.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Jeong et al. in the circuit of Advanced Inst Sci & Tech in order to have an optimum working condition for the circuit.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beaudin et al., US 20180226932 A1 or over Korea Advanced Inst Sci & Tech, 10-2014-0093053 in view of Korean Patent 10-1428061.
Although neither Beaudin et al. nor Advanced Inst Sci & Tech has the first resonance circuit and a first switch as claimed, Korean Patent 10-1428061 has such teaching in Fig. 1.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Korean Patent 10-1428061 in the circuit of Beaudin et al. and Advanced Inst Sci & Tech in order to meet system requirements.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	November 19, 2021